Citation Nr: 1514923	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1977 to June 1998 and from August 2005 to August 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a travel Board hearing was held before the undersigned in Buffalo, New York.  A transcript of the hearing is available for review.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's OSA was first manifested during service.  


CONCLUSION OF LAW

OSA was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless error.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

OSA

The Veteran contends that service connection should be established for OSA, which he believes was first manifested while he was on active duty.  During the Board hearing in May 2013 he related that he had been troubled with sleep disturbances for which he was treated with the medication Ambien.  He points out that the physician and physician assistant who treated him in service have both submitted statements that support his contention that service connection should be established.  During the hearing he testified that he had not sought service connection for a sleep disability when he was first discharged from service in 2007 because he believed that his disability would resolve after his return from Afghanistan.  

It is initially noted that VA outpatient treatment records dated in April 2011 show that the Veteran was referred to the pulmonary sleep clinic for excessive daytime sleepiness, with feelings of chronic fatigue throughout the day.  He stated that he had noted excessive fatigue over the last three years.  He underwent a sleep study in May 2011 that confirmed the diagnosis of OSA.  

Review of the Veteran's service treatment records (STRs) shows no complaints, manifestations, or treatment for a sleep disturbance.  This includes the post-deployment assessment performed in May 2007.  In several statements dated in May 2011 and June 2012; however, a Physician Assistant indicated that he had treated the Veteran in service beginning in March 2006, for symptoms of insomnia, restless sleep and daytime somnolence.  It was stated that the primary treatment was with sleep hygiene education and the medication, Ambien, with mixed results.  It was indicated that the Veteran's now diagnosed OSA was more likely than not related to the sleep disturbance symptoms that were initially observed and treated in service.  

In an August 2011 statement, the Veteran's spouse indicated that, prior to the Veteran's deployment to Afghanistan in January 2006 he had always slept well through the night, but that upon his return home in February 2007 she noticed that his sleeping habits had changed to the point where he became so restless that they began sleeping in separate bedrooms so that she could get a good night's rest.  

In a March 2012 examination report, a VA examiner agreed with the diagnosis of OSA and related that the Veteran reported that his sleep schedule was erratic in 2006 for which he was prescribed the medication Ambien.  The Veteran's snoring increased in 2007 and he became restless and began to thrash in bed.  Beginning in 2006, the Veteran reported feeling chronically fatigued with low energy.  He was referred for a sleep study in about February 2011, diagnosed with OSA, and was given a CPAP mask in January 2012.  After examination, review of the records that included the May 2011 statement of the Physician Assistant who stated that he treated the Veteran for sleep disturbance in service, and review of medical literature, the examiner rendered an opinion that it was less likely than not that the OSA was related to his in-service sleep disturbances.  The examiner gave a rationale that there was no evidence that the Veteran was seen in Afghanistan for sleep disturbances and no evidence of any sleep issues noted on his post-deployment assessment.  

In a January 2013 opinion, a private cardiologist stated that he had reviewed the Veteran's STRs and contemporary medical records and history.  After this review, it was this physician's medical opinion that it was more likely than not that the Veteran's current OSA began in March 2006 during military service.  The rationale was that the report of treatment of symptoms of insomnia, restless sleep pattern and daytime somnolence in March 2006 along with treatment protocol of sleep hygiene education and medication provided a significant linkage to the subsequent OSA diagnosis.  In addition, there was no indication that the Veteran had any sleep related disorder in medical records prior to March 2006 and essentially that the lack of diagnosis of treatment for OSA in service should not be discounted just because of the absence of any available sleep testing modalities at the time of presentation of the symptoms in March 2006.  

In a March 2013 statement, a physician who served with the Veteran in Afghanistan indicated that he had personally treated the Veteran for insomnia while they were deployed and that it was his clinical opinion that the Veteran's subsequent diagnosis of OSA was more likely than not related to the sleep disturbance symptoms for which he treated the Veteran in 2006.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that the medical opinions that support the Veteran's contention that his OSA was first manifested during service are the more probative in the record.  In this regard, it is noted that the March 2012 VA examiner's rationale included that there was no evidence that the Veteran was seen in Afghanistan for sleep disturbances.  While it is true that there was no evidence of any sleep issues noted on the Veteran's post-deployment assessment, there are two competent statements in the record that the Veteran was treated for sleep disturbances while he was on active duty and that these symptoms may be considered manifestations of the OSA that was confirmed on sleep study testing in May 2011.  These opinions were further supported by the opinion of the private cardiologist who also reviewed the record.  

Under these circumstances, resolving reasonable doubt in the Veteran's favor, service connection for OSA is granted.  


ORDER

Service connection for OSA is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


